DETAILED ACTION
	This Office action is based on the amendments filed November 23, 2021 for application 16/577,448.  Claims 1, 7, 16, 18, and 20 have been amended and claims 4, 14, and 15 have been cancelled; claims 1-3, 6, 7, 10-13, and 16-20 are currently pending.

Allowable Subject Matter
Claims 1-3, 6, 7, 10-13, and 16-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the prior art fails to disclose, either singly or in combination, the claimed infant swaddle device or method of reducing startle reflexes of an infant, wherein the infant swaddle device comprises a sleeve having multiple closable chambers each operable to hold an adjustable weighting between an inside facing portion and an outside facing portion of the sleeve, wherein the weighting includes polyfill fiber or pellets, glass beads, bamboo beads, and/or sand, wherein an attachment mechanism on the outside facing portion includes loop fasteners extending from a first tapered end of the sleeve to a point past a midpoint of the sleeve but not reaching a second tapered end of the sleeve and covering a full width of the outside facing portion, wherein an attachment mechanism on the inside facing portion includes hook fasteners extending from the second tapered end of the sleeve but not reaching the midpoint of the sleeve, wherein the inside facing portion further includes one or more silicone dots extending from the second tapered end opposite the hook fasteners, and wherein the sleeve is operable to be wrapped around an infant’s arm such that the infant’s elbow is positioned within the sleeve thereby reducing startle reflexes of the infant while the infant is sleeping in combination with the other claimed limitations.

The closest art of record is Freedman (US Patent Pub. 2004/0149293), which discloses an infant swaddle device (arm restraint 10) comprising a sleeve (quilted fabric arm wrap 11) 
Alivizatos (US Patent 5,618,263) discloses an analogous device (splint 10) comprising a sleeve (sleeves 12, 14, 16) having an inside facing portion and an outside facing portion including hook and loop fasteners (26, 27), and multiple closable chambers (pockets) each operable to hold an adjustable weighting (filler material 20) between the inside facing portion and the outside facing portion (Figs. 1-2; column 3, lines 34-39 & 44-47; column 4, lines 3-7 & 30-46).  However, Alivizatos fails to teach that the loop fasteners extend on the outside facing surface of the sleeve from a first tapered end of the sleeve to a point past a midpoint of the sleeve but not reaching a second tapered end of the sleeve and covering a full width of the outside facing portion of the sleeve and the hook fasteners extend on the inside facing surface of the sleeve from the second tapered end of the sleeve but not reaching the midpoint of the sleeve.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/16/2022